                                              Case 5:19-cv-03105-VKD Document 28 Filed 12/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8         KRISTEN PETRICK, et al.,                        Case No. 19-cv-03105-VKD
                                                          Plaintiffs,
                                   9
                                                                                             ORDER DENYING MOTION TO
                                                   v.                                        DISMISS AS MOOT
                                  10

                                  11         STARS BAY AREA, INC,                            Re: Dkt. No. 17
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Before the Court is defendant Stars Bay Area, Inc.’s (“Stars Bay Area”) motion to dismiss

                                  15   plaintiff Kristen Petrick’s complaint pursuant to Rules 9(b) and 12(b)(6) of the Federal Rules of

                                  16   Civil Procedure. Dkt. No. 17. On December 11, 2020, in lieu of filing an opposition to Stars Bay

                                  17   Area’s motion and before Stars Bay Area filed a responsive pleading to the original complaint,

                                  18   Ms. Petrick filed an amended complaint. Dkt. No. 27.

                                  19             A plaintiff may amend its pleading once as a matter of course within 21 days of service of

                                  20   a motion under Rule 12(b). Fed. R. Civ. P. 15(a).1 An amended pleading generally supersedes an

                                  21   original pleading. Hal Roach Studios, Inc. v. Richard Feiner and Co., Inc., 896 F.3d 1542, 1546

                                  22   (9th Cir. 1989).

                                  23             Accordingly, the Court denies Stars Bay Area’s motion to dismiss as moot, and

                                  24   VACATES the hearing scheduled for January 5, 2021.

                                  25   ///

                                  26   ///

                                  27

                                  28
                                       1
                                        A Rule 12 motion is not a “responsive pleading.” See CRST Van Expedited, Inc. v. Werner
                                       Enters., Inc., 479 F.3d 1099, 1104 n.3 (9th Cir. 2007).
                                          Case 5:19-cv-03105-VKD Document 28 Filed 12/14/20 Page 2 of 2




                                   1         IT IS SO ORDERED.

                                   2   Dated: December 14, 2020

                                   3

                                   4
                                                                                     VIRGINIA K. DEMARCHI
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
